NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               FREDERICK FOSTER,
                 Plaintiff-Appellant,

                           v.

         PITNEY BOWES CORPORATION,
               Defendant-Appellee,

                         AND

       UNITED STATES POSTAL SERVICE,
               Defendant-Appellee,

                         AND

                  JOHN DOES 1-10,
                      Defendants.
                ______________________

                   2013-1374, -1444
                ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 11-CV-7303,
Judge Joel H. Slomsky.
                 ______________________

             Decided: December 11, 2013
               ______________________
2                       FOSTER   v. PITNEY BOWES CORPORATION



      FREDERICK FOSTER, of Philadelphia, Pennsylvania, pro
se.

    CHRISTOPHER A. LEWIS, Blank Rome, LLP, of Phila-
delphia, Pennsylvania, for defendant-appellee, Pitney
Bowes Corporation.    With him on the brief were
KATHERINE P. BARECCHIA and JONATHAN SCOTT GOLDMAN.

    ELIZABETH M. HOSFORD, Senior Trial Counsel, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee, United States Postal Service. With her on the
brief were STUART F. DELERY, Acting Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and MARTIN F.
HOCKEY, Assistant Director.
                 ______________________

      Before RADER, Chief Judge, CLEVENGER, and REYNA,
                       Circuit Judges.
PER CURIAM.
    Pro se Appellant Frederick Foster appeals the follow-
ing orders and opinion of the United States District Court
for the Eastern District of Pennsylvania: (1) a July 23,
2012 opinion dismissing his claims against Appellee
United States Postal Service (“USPS”) under the Postal
Accountability and Enhancement Act (“PAEA”) and the
Federal Tort Claims Act (“FTCA”); (2) an August 13, 2012
order denying his motions for sanctions against USPS; (3)
an October 9, 2012 order denying his motion for reconsid-
eration of the district court’s dismissal of his claims
against USPS; and (4) a February 12, 2013 order granting
Appellee Pitney Bowes Inc.’s (“Pitney Bowes”) motion for
judgment on the pleadings. Foster v. Pitney Bowes Corp.,
No. 11-cv-7303 (E.D. Pa.). We affirm the appealed orders
and opinion in their entirety.
FOSTER   v. PITNEY BOWES CORPORATION                      3



                       BACKGROUND
    In early May 2007, Mr. Foster submitted a provisional
patent application to the United States Patent and
Trademark Office (“USPTO”) detailing his concept for a
“Virtual Post Office Box/Internet Passport” system
(“VPOBIP”). Under the VPOBIP system as conceived by
Mr. Foster, subscribing individuals and businesses could
obtain a virtual post office box by confirming their identi-
ty at a local post office. Email messages sent by these
subscribers would be marked with a VPOBIP badge
indicating that the sender’s identity had been verified. A
goal of the system was to reduce Internet fraud. Mr.
Foster perfected the application when he filed U.S. Patent
Application No. 12/129,755 on May 30, 2008.
    Because Mr. Foster failed to provide a nonpublication
request, the USPTO pursuant to regulation made Mr.
Foster’s application publicly available on December 4,
2008. The USPTO issued a final rejection of Mr. Foster’s
application on June 24, 2010, and, when Mr. Foster did
not appeal this rejection, informed him on February 26,
2011 that his application had been abandoned.
    In late May of 2007, after his provisional application
was filed, Mr. Foster initiated discussions with USPS
about the possibility of implementing his VPOBIP con-
cept. Mr. Foster subsequently had conversations with
many USPS representatives, and, at USPS’s suggestion,
representatives of other Government agencies, including
the Postal Regulatory Commission (“PRC”). In September
2009, after Mr. Foster’s patent application had been made
public, a representative from the PRC suggested that Mr.
Foster contact the President of Postal Relations at Pitney
Bowes. Mr. Foster did so, describing via email the
VPOBIP concept and explaining his intention to partner
with USPS. No further conversations between Mr. Foster
and Pitney Bowes or USPS are indicated in the record.
4                      FOSTER   v. PITNEY BOWES CORPORATION



    Pitney Bowes launched the website “Volly.com” in
early 2011. In November 2011, Mr. Foster sued Pitney
Bowes, USPS, and ten John Doe defendants in the United
States District Court for the Eastern District of Pennsyl-
vania, claiming that Volly.com copies ideas contained in
his patent application.
   Specifically, Mr. Foster alleged that USPS and Pitney
Bowes violated the provision of the PAEA codified in 39
U.S.C. § 404a(a)(3), stating that:
    the Postal Service may not … obtain information
    from a person that provides (or seeks to provide)
    any product, and then offer any postal service that
    uses or is based in whole or in part on such infor-
    mation, without the consent of the person provid-
    ing that information, unless substantially the
    same information is obtained (or obtainable) from
    an independent source or is otherwise obtained (or
    obtainable).
Mr. Foster also alleged various tortious acts committed by
USPS and Pitney Bowes, including misrepresentation and
fraud, conversion, unjust enrichment, and misappropria-
tion of trade secrets.
    On March 9, 2012, USPS moved to dismiss all of Mr.
Foster’s allegations under Federal Rules of Civil Proce-
dure 12(b)(1) and 12(b)(6) for lack of subject matter juris-
diction and failure to state a claim. After Mr. Foster filed
a response and a hearing was held, the district court
granted USPS’s motion to dismiss under Fed. R. Civ.
Proc. 12(b)(1) for lack of subject matter jurisdiction.
Foster v. Pitney Bowes Inc., No. 11-7303, 2012 WL
2997810, at *1 (E.D. Pa. July 23, 2012) (“Foster I”). With
respect to the PAEA claim, the district court concluded
that the PRC has exclusive jurisdiction over such claims,
with appellate jurisdiction vesting in the United States
Court of Appeals for the District of Columbia. Id. at *5.
With respect to the tort claims, the district court conclud-
FOSTER   v. PITNEY BOWES CORPORATION                    5



ed that the FTCA prohibits claims of misrepresentation
and conversion against the Government and requires a
petitioner to exhaust administrative remedies for claims
of unjust enrichment and misappropriation of trade
secrets. Id.
    Following the district court’s grant of USPS’s motion
to dismiss, Mr. Foster moved for reconsideration pursuant
to Fed. R. Civ. P. 59. He also moved for sanctions against
USPS. The district court denied both of these motions.
     On August 31, 2012, Pitney Bowes moved before the
district court for judgment on the pleadings pursuant to
Fed. R. Civ. P. 12(c). On February 12, 2013, the district
court granted Pitney Bowes’s motion. With respect to the
PAEA claim, the district court found that 39 U.S.C. §
404a(a)(3) does not apply to Pitney Bowes, a private
corporation. Foster v. Pitney Bowes Corp., No. 11-7303,
2013 WL 487196, at *4 (E.D. Pa. Feb. 8, 2013) (“Foster
II”). The district court also found that no tort had been
committed against Mr. Foster because any information
that may have been appropriated by Pitney Bowes in
creating Volly.com was in the public domain at the time
he spoke with Pitney Bowes representatives. Id. at *4--
10. In light of its grant of judgment on the pleadings to
Pitney Bowes, the district court granted Pitney Bowes’s
non-infringement counterclaim and dismissed its invalidi-
ty counterclaim as moot on April 12, 2013.
    Mr. Foster timely appeals the orders and opinions of
the district court. 1




   1   Mr. Foster has filed a Motion for Leave to Sup-
plement his Informal Brief, dated October 30, 2013. As
the time for briefing had passed at the time of filing, we
deny the motion as untimely. Fed. Cir. R. 31 (e).
6                      FOSTER     v. PITNEY BOWES CORPORATION



                        DISCUSSION
    Mr. Foster appeals three district court orders involv-
ing USPS and one order involving Pitney Bowes. We
address each of these in turn.
                              I
    Mr. Foster first challenges the district court’s grant of
USPS’s motion to dismiss under Fed. R. Civ. P. 12(b)(1)
for lack of subject matter jurisdiction. We review the
district court’s decision in this regard de novo. Semicon-
ductor Energy Laboratory Co. v. Nagata, 706 F.3d 1365,
1368 (Fed. Cir. 2012).
    The district court determined, first, that it had no
subject matter jurisdiction to hear Mr. Foster’s PAEA
claim because 39 U.S.C. § 3662 requires an individual
suing under 39 U.S.C. § 404a to satisfy certain procedural
requirements that were not met here. Foster I at *3–5.
Section 3662 provides that:
    Any interested person . . . who believes the Postal
    Service is not operating in conformance with the
    requirements of the provisions of sections 101(d),
    401(2), 403(c), 404a, or 601 . . . may lodge a com-
    plaint with the Postal Regulatory Commission in
    such form and manner as the Commission may
    prescribe.
    Section 3663 of title 39 further provides that a person
adversely affected by a ruling of the PRC may appeal the
ruling in the United States Court of Appeals for the
District of Columbia. The district court construed sec-
tions 3662 and 3663 as vesting exclusive jurisdiction for
claims arising under 39 U.S.C. § 404a in the PRC, with
appellate jurisdiction in the United States Court of Ap-
peals for the District of Columbia.
    Mr. Foster claims that the district court erred in
reaching this conclusion because 39 U.S.C. § 409 states
FOSTER   v. PITNEY BOWES CORPORATION                       7



that “[e]xcept as otherwise provided in this title, the
United States district courts shall have original but not
exclusive jurisdiction over all actions brought by or
against the Postal Service.” He also points out that the
language of section 3662 is permissive rather than man-
datory. See 39 U.S.C. § 3662 (“Any interested person …
may lodge a complaint …”) (emphasis added). Mr. Foster
made the same arguments before the district court, and
that court found them to be unpersuasive. We also con-
sider these arguments to be unavailing.
    As the district court pointed out, the legislative histo-
ry of § 3662 suggests that “Congress intended a plaintiff
to exhaust the PRC process before challenging an adverse
ruling in the United States Court of Appeals for the
District of Columbia.” Foster I at *5. The Postal Reform
Act of 1970, under which the initial version of § 3662 was
enacted, established the Postal Rate Commission to hear
all claims involving postal rates and services. See 39
U.S.C. § 3662 (repealed 2006). The district court noted
that courts have regularly held that early versions of
§ 3662 conferred exclusive jurisdiction to the Postal Rate
Commission to hear these claims, despite its permissive
language. Foster I at *4 (citing LeMay v. U.S. Postal
Serv., 450 F.3d 797, 800 (8th Cir. 2006); Bovard v. U.S.
Post Office, No. 94-6360, 47 F.3d 1178, 1995 WL 74678, at
*1 (10th Cir. Feb. 24, 1995); Azzolina v. U.S. Postal Serv.,
602 F. Supp. 859, 864 (D.N.J. 1985); Tedesco v. U.S.
Postal Serv., 553 F. Supp. 1387, 1389 (W.D. Pa. 1983)).
    In 2006, the PAEA expanded the reach of § 3662 to
include claims arising under specific sections of the
PAEA, including § 404a. 39 U.S.C. § 3662 (2006). There
is nothing in the statutory text or legislative history to
suggest that the PAEA eliminated the exclusive jurisdic-
tion conferred to the Postal Rate Commission (renamed
the Postal Regulatory Commission, or PRC, by the PAEA)
over claims enumerated in § 3662. To the contrary, the
PAEA added specific, additional types of claims to the
8                       FOSTER   v. PITNEY BOWES CORPORATION



jurisdictional provision of § 3662, including claims arising
under § 404a.
    The fact that § 409 of the PAEA generally grants ju-
risdiction over actions brought against USPS does not
change this conclusion. Indeed, § 409 specifically states
that its grant of jurisdiction to the district courts does not
apply to exceptions “otherwise provided in this title.” 39
U.S.C. § 409(a). Section 3662, with its grant of jurisdic-
tion to the PRC over claims arising under § 404a, provides
such an exception. Thus, the district court correctly
determined that it lacked subject matter jurisdiction to
consider claims arising under § 404a. See Anselma Cross-
ing, L.P. v. U.S. Postal Serv., 637 F.3d 238, 246 (3d Cir.
2011) (holding that a later-enacted and specific statutory
provision bars district court jurisdiction for contract
claims against USPS despite § 409’s general grant of
jurisdiction).
     In granting USPS’s motion to dismiss, the district
court next determined that it had no subject matter
jurisdiction over Mr. Foster’s tort claims. Foster I at *5.
Section 409(c) of the PAEA provides that any tort claim
against USPS is subject to the provisions of the FTCA
found in title 28 chapter 171. See Dolan v. U.S. Postal
Serv., 546 U.S. 481, 484 (2006) (holding that 39 U.S.C. §
409(c) requires tort claims brought against USPS to
comply with the FTCA). The FTCA explicitly prohibits
claims of misrepresentation against the Government. 28
U.S.C. § 2680(h). Further, the FTCA requires, as a juris-
dictional prerequisite to adjudication in a federal court,
all claims to first be brought before the appropriate agen-
cy—here, the USPS’s Tort Claims Examiner. See 28
U.S.C. § 2675(a). It is undisputed that Mr. Foster did not
bring his claims to the USPS before initiating this suit.
FOSTER   v. PITNEY BOWES CORPORATION                       9



Thus, the district court correctly dismissed these claims
for lack of subject matter jurisdiction. 2
                             II
    Mr. Foster also challenges the district court’s denial of
his motion for reconsideration and its denial of sanctions
against USPS. We review these determinations for abuse
of discretion. Q-Pharma, Inc. v. Andrew Jergens Co., 360
F.3d 1295, 1299 (Fed. Cir. 2004) (holding that the stand-
ard of review for the denial of Rule 11 sanctions is gov-
erned by the law of the regional circuit); Gary v. The
Braddock Cemetery, 517 F.3d 195, 201 (3d Cir. 2008)
(holding under Third Circuit law that denial of Rule 11
sanctions is reviewed for abuse of discretion); Delaware
Floral Group v. Shaw Rose Net LLC, 597 F.3d 1374, 1378
(Fed. Cir. 2010) (holding that the standard of review for
the denial of a motion for reconsideration is governed by
the law of the regional circuit); Long v. Atlantic City
Police Dep’t, 670 F.3d 436, 447–48 (3d Cir. 2012) (holding
under Third Circuit law that the denial of a motion for
reconsideration is reviewed for abuse of discretion).
    With respect to the motion for reconsideration, the
district court found that Mr. Foster had failed to carry his
burden under Fed. R. Civ. P. 59 of showing that (1) an
intervening change in controlling law; (2) new evidence
not previously available; or (3) a clear error of law or




    2    The district court, applying Third Circuit law,
found that conversion is a form of misrepresentation that
is explicitly excluded as a cause of action under the FTCA.
Foster I at *5. We need not decide here whether conver-
sion is a permissible cause of action under the FTCA
because Mr. Foster did not perfect his administrative
remedy for his conversion claim pursuant to 28 U.S.C. §
2675(a).
10                     FOSTER   v. PITNEY BOWES CORPORATION



manifest injustice required reconsideration. We see no
abuse of discretion in the district court’s determination. 3
    Nor did the district court abuse its discretion in deny-
ing Mr. Foster’s motion for sanctions against USPS. Mr.
Foster’s argument that sanctions are appropriate because
the United States Department of Justice (“DOJ”) was
precluded by statute from representing USPS in the



     3  Mr. Foster has filed a Motion for Judicial Notice of
New Evidence Pursuant to Fed. R. Evid. 201(c) and
Intervening Change of Controlling Law/Correction of
Error Pursuant to Fed. R. Civ. P. 59(e), dated July 29,
2013. In an Order dated October 3, 2013 this court de-
ferred Mr. Foster’s motion for consideration by the merits
panel. As USPS points out in its briefing, a Rule 59
motion is appropriate only before the trial court, and we
therefore deny the motion. However, we consider the
evidence that Mr. Foster has presented in support of this
motion as potentially supportive of Mr. Foster’s claim that
the district court abused its discretion in denying his Rule
59 motion. This evidence consists of a PRC proposed
rulemaking and a USPS Inspector General’s (“IG”) report.
    Neither of these documents supports Mr. Foster’s con-
tentions that there has been an intervening change of
controlling law or that there is new (and relevant) evi-
dence that was not previously available under Fed. R. Civ.
P. 59. Contrary to Mr. Foster’s claim, the PRC proposed
rulemaking does not support the proposition that the PRC
did not, at the time of suit, have jurisdiction over claims
arising under 39 U.S.C. §404a. Nor is the IG report,
which refers to “Virtual Post Office Boxes” and thus
according to Mr. Foster proves that USPS stole his idea,
relevant to the district court’s decision. The district court
dismissed Mr. Foster’s suit for lack of subject matter
jurisdiction and did not reach the issue of whether USPS
misappropriated information from Mr. Foster.
FOSTER   v. PITNEY BOWES CORPORATION                     11



district court is without merit. Although 39 U.S.C. §
409(g)(1) does prohibit the DOJ from representing USPS
in certain limited situations, none of these situations
apply here. The general rule, provided in 39 U.S.C. §
409(g)(2), states that the DOJ “shall . . . furnish the
Postal Service such legal representation as it may re-
quire.” Mr. Foster therefore presents no tenable basis for
sanctions against USPS.
                            III
    Finally, Mr. Foster challenges the district court’s
grant of judgment on the pleadings to Pitney Bowes under
Fed. R. Civ. P. 12(c). We review a grant of judgment on
the pleadings de novo. 4 N.Z. Lamb Co. v. United States,
40 F.3d 377, 380 (Fed. Cir. 1994).




   4     Pitney Bowes argues that we do not have jurisdic-
tion to review the district court’s February 12, 2013 order
granting judgment on the pleadings to Pitney Bowes
because Mr. Foster did not specifically name that order in
his notice of appeal, naming instead the district court’s
April 12, 2013 order handling Pitney Bowes’s counter-
claims. Appellee Br. 2. It is clear from Mr. Foster’s notice
of appeal, however, that he intended to appeal the district
court’s grant of judgment on the pleadings, since he
specifically stated in that document that he was appealing
“the Judgment and Order … granting a motion for Judg-
ment on the Pleadings[.]” Notice of Appeal, No. 11-7303
(E.D. Penn. Apr. 24, 2013). Because Mr. Foster is a pro se
litigant, we have the discretion to be more lenient in
interpreting his filings. See McZeal v. Sprint Nextel
Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (“Where, as
here, a party appeared pro se before the trial court, the
reviewing court may grant the pro se litigant leeway on
procedural matters, such as pleading requirements.”). We
12                      FOSTER   v. PITNEY BOWES CORPORATION



    In reaching its determination, the district court first
found that Pitney Bowes could not be sued under the
PAEA because it is a private corporation. Foster II at *4.
We must also conclude that Pitney Bowes cannot be sued
under 39 U.S.C. § 404a. As the district court pointed out,
the prohibitions listed in § 404a apply on their face to
USPS and not to private entities. See 39 U.S.C. § 404a
(“[T]he Postal Service may not …”) (emphasis added).
    Mr. Foster argues, notwithstanding the plain lan-
guage of 39 U.S.C. § 404a, that Pitney Bowes is a “state
actor” for purposes of this litigation. Appellant Br. 1. He
cites to the Third Circuit’s three-part test for determining
whether a private entity is a state actor for litigation
purposes. This test asks:
     (1) “whether the private entity has exercised pow-
     ers that are traditionally the exclusive prerogative
     of the state”; (2) “whether the private party has
     acted with the help of or in concert with state offi-
     cials”; and (3) whether “the [s]tate has so far in-
     sinuated itself into a position of interdependence
     with the acting party that it must be recognized
     as a joint participant in the challenged activity.”
Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal
citations omitted).
    We note, as did the district court, that this three-part
test is relevant in the context of 42 U.S.C. § 1983 litiga-
tion and that Mr. Foster raised no § 1983 claim in his
Complaint. However, assuming arguendo that the three-
part test is relevant here, we conclude that Pitney Bowes
does not meet the requirements of this test.




will therefore consider his challenge to the district court’s
grant of judgment on the pleadings.
FOSTER   v. PITNEY BOWES CORPORATION                       13



    First, Pitney Bowes, in launching its website
Volly.com, did not exercise a power that is traditionally
the exclusive prerogative of the state. Volly.com is appar-
ently a web-based service that allows users to manage
their bills (including mail-based bills) and accounts from a
single website. Although Volly.com involves mail, it does
not exercise any power traditionally exercised by USPS.
Second, there is no evidence, other than Mr. Foster’s
unsupported allegation, that Pitney Bowes acted with the
help of or in concert with USPS to develop Volly.com.
Similarly, there is no evidence that USPS has “so far
insinuated itself into a position of interdependence” with
Pitney Bowes “that it must be recognized as a joint partic-
ipant” in the creation of Volly.com. Kach, 589 F.3d at 646.
Thus, Pitney Bowes cannot be considered a state actor for
purposes of this litigation, and Mr. Foster’s PAEA claim
against Pitney Bowes must fail.
    The district court also granted judgment on the plead-
ings to Pitney Bowes on Mr. Foster’s tort claims. 5 The
court determined that all of Mr. Foster’s tort claims
against Pitney Bowes failed because his VPOBIP concept



    5     Pitney Bowes argues that Mr. Foster waived any
challenge to the district court’s findings in this regard
because he did not address the issue in his opening brief.
However, we interpret Mr. Foster’s statement on page 9 of
his opening brief that “the trial court failed to realize
Plaintiff’s patent application is not relevant in this case as
it . . . did not contain the confidential information that is
relevant” as an appropriate challenge, since the district
court relied on the existence of allegedly confidential
information in the patent application in dispensing with
Mr. Foster’s tort claims. Appellant Br. 9; Foster II at *4–
9. As mentioned above, we have discretion to be lenient
in interpreting the filings of a pro se litigant. See McZeal,
501 F.3d at 1356.
14                     FOSTER   v. PITNEY BOWES CORPORATION



was publicly available in the published U.S. Patent Appli-
cation No. 12/129,755 before he had any conversations
with Pitney Bowes. Foster II at *4–9. We also conclude
that the publication of U.S. Patent Application No.
12/129,755 on December 4, 2008 precludes any tort recov-
ery by Mr. Foster.
    With respect to the trade secret claim, the district
court outlined the requirements for a prima facie showing
of misappropriation of trade secrets. A plaintiff must
show: “(1) the existence of a trade secret; (2) communica-
tion of a trade secret pursuant to a confidential relation-
ship; (3) use of the trade secret, in violation of that
confidence; and (4) harm to the plaintiff.” Foster II at *5
(quoting Moore v. Kulicke & Soffa Indus., 318 F.3d 561,
566 (3d Cir. 2003)).
    The district court found that Mr. Foster could not
make this prima facie showing because Pennsylvania law
defines a trade secret as a secret for which “reasonable
efforts to maintain secrecy” have been made. Id. (quoting
12 PA. CONS. STAT. § 5302). The court correctly pointed
out that Mr. Foster had had the option of filing a non-
publication request with his provisional patent applica-
tion but chose not to do so, and that the ideas in his
published patent application therefore were not subject to
reasonable efforts to maintain confidentiality. Id. at 5–7.
    Mr. Foster argues before this court that Pitney Bowes
misappropriated additional trade secrets that were not
included in his provisional patent application. Appellant
Br. 9. Mr. Foster does not specify what these trade se-
crets are. But even if he is correct in this regard, we note
that there is no evidence that Mr. Foster entered into any
confidentiality agreement, informal or otherwise, with
Pitney Bowes when he initiated contact with the company
in 2009. Thus, these trade secrets were not the subject of
“reasonable efforts to maintain secrecy,” as Pennsylvania
law requires.
FOSTER   v. PITNEY BOWES CORPORATION                       15



    As for Mr. Foster’s misrepresentation claim, Pennsyl-
vania law requires a false and material representation
made with the intent of inducing reliance. Overall v.
Univ. of Pa., 412 F.3d 492, 498 (3d Cir. 2005). A plaintiff
must also show that justifiable reliance on the misrepre-
sentation actually took place. Id. Here, the district court
found that there was no justifiable reliance on any alleged
misrepresentations by Pitney Bowes because Mr. Foster
knew or should have known that the information he
provided to Pitney Bowes was publicly available. Foster
II at *8. We also rule that the publication of Mr. Foster’s
patent application prior to his communications with
Pitney Bowes negates any reliance on any alleged repre-
sentations of confidentiality. To the extent Mr. Foster
alleges that he shared additional ideas with Pitney Bowes
and that Pitney Bowes falsely communicated that it
would keep these ideas confidential, there is no evidence
in the record to support such an allegation.
    Similarly, the district court found that even assuming
that the tort of conversion applies to ideas, no liability for
conversion was possible when Mr. Foster had relin-
quished control over his VPOBIP concept by permitting it
to be published. Id. We also conclude that Mr. Foster has
no tenable conversion claim against Pitney Bowes. Any
argument that Pitney Bowes stole additional ideas that
were not included in Mr. Foster’s patent application
cannot be accepted absent evidence that this in fact
occurred.
    Finally, the district court concluded that Mr. Foster’s
claim for unjust enrichment must fail as a matter of law
because there was no bestowal of benefit on Pitney Bowes.
Id. at *9. The company was free, without Mr. Foster’s
assistance, to look up Mr. Foster’s published patent
application. We cannot disagree with the district court.
Again, to the extent that Mr. Foster wishes us to consider
the argument that Pitney Bowes was unjustly enriched by
16                      FOSTER   v. PITNEY BOWES CORPORATION



additional ideas not included in his patent application,
Mr. Foster presents no evidence to support this argument.
                             IV
    For the reasons provided above, we affirm the ap-
pealed orders and opinions of the United States District
Court for the Eastern District of Pennsylvania.
                        AFFIRMED
                           COSTS
     Each side shall bear its own costs.